DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    78
    347
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 10/28/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims recite the definitions of m and n variables, whereas independent claim does not have these variables. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a liquid additive, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Based on the specification, the liquid additive is needed perform the reaction between formula II or II’ and III or III’, which fluidifies the reaction mixture and facilitate homonenization of the reaction mixture within the extrusion reactor. 
So, liquid additive is essential for the claimed process. 

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed product. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is based on the requirement(s), i.e., the guidelines provided by the MPEP 2163.04. These are listed below:
(A) identify the claim(s) limitations at issue, and
(B) establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The MPEP 2163 further provided or expanded the guidelines for the written description requirements. 
(A) IDENTIFY THE CLAIM LIMITATIONS AT ISSUE:
The claim 1 is drawn to a continuous process of synthesizing the compound of formula (I) from compound of formula II and III in an extrusion reactor, wherein the process is solvent-free and nonenzymatic. The dependent claims further limited to the recited reaction conditions and the definitions of variables. 
In the above claimed subject matter, there are no limitations on the length of peptide, no reaction conditions and no suitable parameters for running the extrusion reactor. All it needs is feeding two reactants in the extrusion, in absence of solvent and enzyme. Moreover, the reactants can have divergent substitutions, and these substitutions vary from simple H to complex heterocyclic rings. In some embodiments, the internal variables can form a ring structure. 
The specification described only the synthesis of di-and tripeptides in the presence of liquid additive and optionally addition of base, in extrusion reactor. 
Though the solvent-free and enzyme-free peptide synthesis is very well established, and continuous process for making chemical reactions in the extrusion reactor is also known, but there is an unpredictability in the reaction conditions in the established methods. For example, length of peptide, temperature, concentrations of reactants, feeding rate of reactants into the reactor and mixing time etc. 
So, the issue is in the scope of the broadly recited subject matter and the absence of detailed description for the claimed invention in the specification, specifically failed to describe claimed process with all possible peptides without size limit, with all possible reaction conditions etc. In other words, the structure/function relationship for the claimed subject matter for making the recited peptides is not described. 

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163). 
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure. See MPEP 2163 II(A)(3)(a)(ii).  
The number of species that describe the genus must be adequate to describe the entire genus. However, if there is substantial variability, a large number of species must be described. 
The question is that with several variables in the subject matter, in all possible combinations, (i) did applicants provide enough description for making the broadly claimed peptides or its derivatives with all possible conditions? (ii) will a skilled person in the art 
(B) ESTABLISH A PRIMA FACIE CASE BY PROVIDING REASONS WHY A PERSON SKILLED IN THE ART AT THE TIME THE APPLICATION WAS FILED WOULD NOT HAVE RECOGNIZED THAT THE INVENTOR WAS IN POSSESSION OF THE INVENTION AS CLAIMED IN VIEW OF THE DISCLOSURE OF THE APPLICATION AS FILED:
The further analysis for adequate written description considers, see MPEP 2163, the following: 
(A) Determine whether the application describes an actual reduction to practice of the claimed invention: 
Not provided. The claimed subject matter can generate unlimited number of process conditions. The specification described the synthesis of di- and tripeptides in presence of acetone as a liquid additive. The claimed invention does not even require liquid additive. It appears that the reaction was conducted at 40o or 100oC with a constant mixing time and screw speed. Based on the Table 1, % of conversion is sensitive to temperature, mixing time and screw speed etc. The purpose of liquid additive is to fluidify or reduce the viscosity the reaction mixture, whereby a paste is formed that should easily homogenized in the extrusion reactor. However, with so many variables in the reactants, ‘how a skilled person in the art can determine suitable liquid additive’ is not described. The relation between reaction conditions or parameters and the production of product is not described. So, the provided data is very limited.  
Accordingly, applicants failed to describe actual reduction to practice of the claimed invention. 
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole: 
Shown data is limited to the synthesis of di- and tripeptides in presence of acetone as a liquid additive with limited reaction conditions.
Though the data is optional, but if there is a variability in the broadly claimed subject matter, and that variability expects unpredictability or uncertainties for the claimed subject matter, then specification must describe the possible uncertainties in the broadly claimed subject matter, so that a skilled person in the art can understands the invention. In its absence, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
No such description is found in the specification. 
(C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics, such as structure/function correlations, as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention:
Peptide synthesis under solvent-free and enzyme-free conditions is known in the art. The continuous process for making chemical reactions in the extrusion reactor is also known, but it seems the peptide synthesis in a continuous process in extrusion reactor is not well established in the art. So, more description is needed to envision applicants claimed invention, because of unpredictability in the reaction conditions. For example, length of peptide, temperature, concentrations of reactants, feeding rate of reactants into the reactor and mixing time etc. In 
Crawford et al in a review article [see Section 2. Extrusion Methodology] explained various settings in extrusion reactor that contribute towards the chemical synthesis.  
Hyvarinen et al in a review article described modelling of extrusion processes for polymer synthesis and also mentioned possible variability in the process [see Section 2. General Remarks]
In view of above evidences, applicants have claimed unlimited range of process conditions in making the recited peptide(s) or peptide derivatives and a skilled person in the art can expect unpredictability in the broadly claimed subject matter. There are no physical/chemical/structural features that applicants have tied to claimed subject matter, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed conditions would be effective in making the claimed peptides. Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not enough to satisfy the written description requirement.  
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure single species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658